DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 depends on claim 1.  All of the limitations of claim 9 are also recited in parent claim 1.  Therefore, claim 9 fails to further limit the subject matter of the claim upon which it depends.  Claims 10-11 depend on claim 9, and are rejected under 35 USC § 112(d) for the same reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita (Patent document WO 2017/002610 A1, machine translation provided) 
Regarding claim 1, Hayashishita teaches a component manufacturing method for manufacturing any component selected from a semiconductor component and an electronic component (technical field: electronic components), the component manufacturing method comprising: 
a holding tool forming step (page 8 lines 10-11 and fig. 2: protective member forming step R1 forms holding tool 15) of forming a holding tool for holding a precursor to be processed into the component (page 8 line 12 & fig. 3: wafer 20 held by 15), wherein the holding tool includes: 
	a frame body (page 3 line 36: 7) having an opening (page 3 line 43: 71); and 
	a holding film (page 2 line 51: component manufacturing film 1) placed on the frame body so as to cover the opening (fig. 2: 1 placed on 7 to cover opening 71), the holding tool forming step is a step of placing the holding film on the frame body while stretching the holding film in at least three 
	a base layer (page 2 line 51: 11); and 
	a holding layer (page 1 line 51 through page 2 line 1: adhesive layer 12) disposed on a first surface side of the base layer (fig. 1: 12 placed on surface of 11), a ratio RE1 (= E'(160)/E'(-40)) of an elastic modulus E'(160) of the base layer at 160˚C to an elastic modulus E'(-40) of the base layer at -40˚C is in a range of 0.01 ≤ RE1, and the elastic modulus E'(-40) is in a range from 10 MPa to 1000 MPa (page 3 lines 5-7).
Hayashishita does not teach the ratio RE1 is a ratio of an elastic modulus E'(100) of the base layer at 100˚C to an elastic modulus E'(25) of the base layer at 25˚C is 0.2 ≤ RE1 ≤ 1, and the elastic modulus E'(25) is in a range from 35 MPa to 1500 MPa.
However, Hayashishita does teach the film is configured for use in a manufacturing step in a temperature range of 0 °C or lower or 100 °C or higher (page 3 lines 16-19).  
Accordingly, it would have been obvious to configure the holding film to further include an elastic modulus E'(100) of the base layer at 100 °C to an elastic modulus E'(25) of the base layer at 25 °C, so that the flexibility of the semiconductor component manufacturing film can be maintained (page 3 lines 33-34).    
Furthermore, the Examiner notes that the ranges recited in claim 1 overlap those disclosed by Hayashishita.  For example, the claimed temperature range of 25 ˚C to 100 ˚C lies inside the range of -40 ˚C to 160 ˚C, the claimed elastic modulus ratio range of 0.2 ≤ RE1 ≤ 1 lies inside the range of 0.01 ≤ RE1, and the claimed elastic modulus range of 35 MPa to 1500 MPa overlaps the range of 10 MPa to 1000 MPa.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Hayashishita teaches the component manufacturing method according to claim 1, wherein the holding tool forming step includes: 
a stretching step of pushing a plain film for the holding film (1) from the base layer side to bring about a stretched state (fig. 2: 1 stretched flat by pushing 1 from base layer side 11); 
a fixing step of fixing the plain film to the frame body such that the stretched state is maintained (fig. 2: 1 fixed to 7 to maintain stretched flat shape); and
an isolating step of isolating an unnecessary portion from the plain film to obtain the holding film (fig. 2: Hayashishita is silent to an unnecessary portions included in 1).

Regarding claim 4, Hayashishita teaches the component manufacturing method according to claim 2, wherein the stretching step is a step of pushing the plain film from the base layer side with a push jig to stretch the plain film (fig. 4: 91 pushes 1 from side of 11).
Hayashishita does not teach the push jig to be brought into contact with the plain film has a substantially circular contact outer edge.
However, Hayashishita does teach the push jig is configured to not contact the frame body (page 3 lines 40-41) and further teaches the frame body has a circular shape (page 10 line 25).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the push jig to be brought into contact with the plain film has a substantially circular contact outer edge, as a means to optimize the stretched shape while avoiding contact to the frame body.

Regarding claim 5, Hayashishita teaches the component manufacturing method according to claim 2, further comprising: 


Regarding claim 6, Hayashishita teaches the component manufacturing method according to claim 5, further comprising: 
a dividing step of, after the holding step, dividing the precursor while holding the precursor on the holding film to obtain divided components (page 8 lines 25-27 & fig. 5: singulation step R4 (see FIG. 5) is a step of obtaining the semiconductor component 21 by dicing the semiconductor wafer having the back surface of the semiconductor component manufacturing film 1 attached thereto).

Regarding claim 9, Hayashishita teaches a holding film for use in the component manufacturing method according to claim 1, the holding film comprising: 
the base layer (page 2 line 51: 11); and 
the holding layer (page 1 line 51 through page 2 line 1: adhesive layer 12) disposed on the first surface side of the base layer (fig. 1: 12 placed on surface of 11),
wherein a ratio RE1 (= E'(100)/E'(25)) of an elastic modulus E'(100) of the base layer at 100 ˚C to an elastic modulus E'(25) of the base layer at 25 ˚C is in a range of 0.2 ≤ RE1 ≤ 1, and the elastic modulus E'(25) is in a range from 35 MPa or more to 1500 MPa or less (see the rejection of claim 1 above).

Regarding claim 11, Hayashishita teaches the holding film according to claim 9, wherein the base layer contains at least one of a thermoplastic polyester-based elastomer, a thermoplastic polyamide-based elastomer, or polybutylene terephthalate (page 5 line 22: polyester-based thermoplastic elastomer).

Regarding claim 12, Hayashishita teaches a holding tool forming device for forming a holding tool that holds a precursor to be processed into any component selected from a semiconductor component and an electronic component, in processing the precursor into the component, the holding tool including: 
a frame body (page 3 line 36: 7) having an opening (page 3 line 43: 71); and 
a holding film (page 2 line 51: component manufacturing film 1) placed on the frame body so as to cover the opening (fig. 2: 1 placed on 7 to cover opening 71) while being stretched in at least three different directions or in all directions to the frame body (fig. 2: step R1 includes stretching 1 into a flat shape in all lateral directions while placing on 7), the holding film including: 
	a base layer (page 2 line 51: 11); and 
	a holding layer (page 1 line 51 through page 2 line 1: adhesive layer 12) disposed on a first surface side of the base layer (fig. 1: 12 placed on surface of 11), a ratio RE1 (= E'(160)/E'(-40)) of an elastic modulus E'(160) of the base layer at 160˚C to an elastic modulus E'(-40) of the base layer at -40˚C is in a range of 0.01 ≤ RE1, and the elastic modulus E'(-40) is in a range from 10 MPa to 1000 MPa (page 3 lines 5-7), 
the holding tool forming device comprising: 
	a stretching mechanism (page 3 line 40 a jig such as a vacuum chuck table, not shown) that pushes a plain film for the holding film from the base layer side to bring about a stretched state (fig. 4: 1 pushed into a stretched state); 
	a fixing mechanism (page 3 line 40: stopper 91) that fixes the plain film to the frame body such that the stretched state is maintained (fig. 4: 91 at least temporarily maintains 1 in a stretched state); and 

Hayashishita does not teach the ratio RE1 is a ratio of an elastic modulus E'(100) of the base layer at 100˚C to an elastic modulus E'(25) of the base layer at 25˚C is 0.2 ≤ RE1 ≤ 1, and the elastic modulus E'(25) is in a range from 35 MPa to 1500 MPa.
However, Hayashishita does teach the film is configured for use in a manufacturing step in a temperature range of 0 °C or lower or 100 °C or higher (page 3 lines 16-19).  
Accordingly, it would have been obvious to configure the holding film to further include an elastic modulus E'(100) of the base layer at 100 °C to an elastic modulus E'(25) of the base layer at 25 °C, so that the flexibility of the semiconductor component manufacturing film can be maintained (page 3 lines 33-34).    
Furthermore, the Examiner notes that the ranges recited in claim 1 overlap those disclosed by Hayashishita.  For example, the claimed temperature range of 25 ˚C to 100 ˚C lies inside the range of -40 ˚C to 160 ˚C, the claimed elastic modulus ratio range of 0.2 ≤ RE1 ≤ 1 lies inside the range of 0.01 ≤ RE1, and the claimed elastic modulus range of 35 MPa to 1500 MPa overlaps the range of 10 MPa to 1000 MPa.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, Hayashishita teaches the component manufacturing method according to claim 12, wherein the stretching mechanism includes a push jig that pushes the plain film from the base layer side to stretch the plain film (fig. 4: 91 pushes 1 from side of 11).

However, Hayashishita does teach the push jig is configured to not contact the frame body (page 3 lines 40-41) and further teaches the frame body has a circular shape (page 10 line 25).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the push jig to be brought into contact with the plain film has a substantially circular contact outer edge, as a means to optimize the stretched shape while avoiding contact to the frame body.
 
Regarding claim 14, Hayashishita teaches the holding tool forming device according to claim 13, wherein the contact outer edge of the push jig is subjected to low friction processing capable of reducing friction between the push jig and the plain film (fig. 4: 91 comprises properties suitable to allow for stretching of 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita as applied to claim 1 above, and further in view of Iwanaga et al. (PG Pub. No. US 2015/0348821 A1)
Regarding claim 3, Hayashishita teaches the component manufacturing method according to claim 1, wherein the holding tool forming step is a step of placing the holding film on the frame body (fig. 2: 1 placed on 7).  Hayashishita further teaches the holding film comprises polyethylene (page 5 line 48) and is configured to maintain flexibility (page 9 lines 42-43).
Hayashishita does not teach that stretch ratios measured in three different conformal radial directions with a center of the opening defined as a base point take an average value of 0.3% or more.
Iwanaga teaches a holding film comprising polyethylene (¶¶ 0105-0106: 3, similar to 1 of Hayashishita), wherein the holding film includes stretch ratios in radial directions with a center of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the holding film of Hayashishita with the stretch ratio property of Iwanaga, as a means to improving the divisibility of the die bonding film (Iwanaga, ¶ 0090), and/or improving the handling properties of the precursor (Iwanaga, ¶0073).
Since Iwanaga teaches the stretching property of the handling film is determined in an arbitrary direction, including at least MD and TD directions, the limitation of “three different conformal radial directions” is implicitly met.
 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita as applied to claim 5 above, and further in view of Yamashita et al. (PG Pub. No. US 2015/0099346 A1).
Regarding claim 7, Hayashishita teaches the component manufacturing method according to claim 5, further comprising: 
a chucking step of, after the holding step, chucking the holding film on which the precursor is held or the divided components are held, to a surface of the chuck table (page 9 lines 27-31: the semiconductor component 21 is evaluated in the state where the film 1 for manufacturing a semiconductor component is fixed to the frame 7 of the protection member 15 and the back surface of the semiconductor component 21 is adhered to the adhesive material layer 12. In the case of providing, a jig such as a vacuum chuck table (not shown) and a stopper 91 is arranged inside the frame body 7), from the base layer side (fig. 6).  Hayashishita further teaches picking up divided components from the precursor (page 12 lines 4-5 & fig. 8: the pushed up electronic component 21′ picked up by a pickup device 93).

Yamashita teaches a method comprising chucking a holding film (¶ 0043: tape T, similar to 1 of Hayashishita) on which a precursor is held (¶ 0043 & fig. 7: T holds semiconductor wafer 2, similar to 21 of Hayashishita) to a surface of the chuck table (¶ 0046 & fig. 9: T disposed on a surface of chuck table 73, similar to that of Hayashishita), wherein the chuck table is heated (¶ 0046 & fig. 9: 73 at least indirectly heated).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the chuck table of Hayashishita with the heating of Yamashita, as a means to facilitate picking up divided components from the semiconductor wafer (¶ 0050 & fig. 12A).

Regarding claim 8, Hayashishita in view of Yamashishita teaches the component manufacturing method according to claim 7, further comprising: 
a pickup step (page 8 line 2: pickup step R7) of, in a case where the divided components are held on the holding film after the chucking step, pushing some of the divided components from the base layer side toward the holding layer side to further stretch the holding film (page 8 lines 33-35 & fig. 8: the pick-up process R7 is picked up by the push-up member 92 from the base layer 11 side of the semiconductor component manufacturing film 1), and picking up the divided components thus pushed while separating the divided components from the remaining divided components (page 12 lines 4-5 & fig. 8: the pushed up electronic component 21′ picked up by a pickup device 93).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashishita as applied to claim 9 above, and further in view of Aoyama et al. (PG Pub. No. US 2015/0017374 A1).
Regarding claim 10, Hayashishita teaches the holding film according to claim 9, comprising a base layer (11).

Aoyama teaches precursor processing film (¶ 0004: 50, similar to holding film of Hayashishita) including a base layer (¶ 0004, 0083: 53, similar to 11 of Hayashishita) with a linear thermal expansion coefficient of 100 ppm/K or more (¶ 0087).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the base layer of Hayashishita with the linear thermal expansion coefficient of Aoyama, as a means to suppress void formation and reduce the occurrence of defective attachment to a semiconductor wafer (Aoyama, ¶ 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN TURNER/Examiner, Art Unit 2894